 

 

A.G. EDWARDS, INC.

 

 

EXCESS PROFIT SHARING

 

 

DEFERRED COMPENSATION PLAN

 

 

2002 RESTATEMENT

 

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

 

 

TABLE OF CONTENTS

 

1.

Purpose

1

2.

Eligibility

1

3.

Basic Benefit

2

4.

Plan Year Accounts

3

5.

Pre-1987 Creditation of Interest

3

6.

Plan Year Account Return Options – Post 1986

4

7.

Fees Charged to Plan Year Accounts

5

8.

Vesting Provisions for A Accounts

5

9.

Vesting Provisions for B Accounts

7

10.

Vesting Provisions For All Plan Year Accounts

8

11.

Payment of A Accounts

9

12.

Payment of B Accounts

12

13.

Payment Upon Change in Control

13

14.

Payment Upon Death

13

15.

Severance Plan Override

14

16.

Amendment or Discontinuance

14

17.

Plan Administrator

14

18.

Unfunded

14

19.

Definitions and Rules of Construction

14

20.

Official Actions

15

21.

Tax Withholding

15

 

 

 

- i -

 



 

 

 

 

A.G. EDWARDS, INC.

 

 

EXCESS PROFIT SHARING

 

 

DEFERRED COMPENSATION PLAN

 

 

As Amended and Restated effective January 1, 2002

 

 

The A.G. Edwards, Inc. Excess Profit Sharing Deferred Compensation Plan (the
“Plan”) was originally effective beginning with the 1983 calendar year. The Plan
was amended and restated as of January 1, 1987, January 1, 1994, January 1,
1995, August 20, 1999, and February 22, 2001. As of February 28, 2001, all
existing post 1986 Plan Year Accounts were designated Plan Year A Accounts.
Beginning with the 2001 Plan Year, awards are allocated evenly between an A
Account and a B Account. Amounts allocated to B Accounts are subject to
different vesting and payment provisions, as set forth in this restated
instrument.

 

A.G. Edwards, Inc. now wishes to amend the Plan to accelerate vesting and
payment of benefits for certain retirees and to add certain severance payment
provisions.

 

NOW, THEREFORE, the Plan is hereby amended and restated by the following
instrument, which shall be entitled the 2002 Restatement.

 

The amendments made by this 2002 Restatement generally are effective as of
January 1, 2002, except as otherwise explicitly provided in the Plan.

 

The rights and benefits of a participant shall be governed by this Plan as
amended from time to time and as in effect at the relevant time. Except as
otherwise explicitly provided in the Plan, the rights and benefits of each
participant shall be determined pursuant to the provisions of the Plan as in
effect on the date of the applicable event.

 

1.           Purpose. The purpose of the Plan is to provide unfunded deferred
compensation to certain highly compensated employees whose benefit under the
A.G. Edwards, Inc. Retirement and Profit Sharing Plan (the “Profit Sharing
Plan”) is limited by the Allocation Limitations contained in the Profit Sharing
Plan. For purposes of this Plan, “Allocation Limitations” means the limitations
on benefits in the Profit Sharing Plan imposed by Section 402(g) of the Code,
which limits the amount an employee may elect to contribute to the Profit
Sharing Plan, as described in Article VI of the Profit Sharing Plan, the
limitation on the amount of Compensation which may be considered under the
Profit Sharing Plan, as described in Article III of the Profit Sharing Plan, and
the limitation imposed by Section 415 of the Code, which limits the amount that
may be allocated to the account of an employee, as described in Section 7.6 of
the Profit Sharing Plan.

 

2.           Eligibility. Any employee of A.G. Edwards, Inc. and its Affiliates
(the “Company”) who is eligible to make a Deductible Employee Contribution
pursuant to Section 6.1 of the Profit Sharing Plan for a Plan Year beginning
after 1994 shall be eligible to participate in this Plan for that Plan Year
whether or not a contribution is made.

 

- 1 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

3.           Basic Benefit. The “Basic Benefit” of a participant in this Plan
for a Plan Year beginning after 1994 shall, subject to the limitations in this
Paragraph 3, equal the sum of (A) and (B) as follows:

 

(A)

The product of the “Applicable Percentage” of the participant for the Plan Year
multiplied by the “Excess Profit Sharing Compensation” of the participant for
the Plan Year where:

 

 

(i)

The Applicable Percentage is the sum of (a) the rate of the Required Employer
Non-matching Contribution with respect to Excess Compensation for that Plan Year
made in accordance with Section 6.3 of the Profit Sharing Plan and (b) the rate
of the FICA Discretionary Employer Non-matching Contribution for that Plan Year
made in accordance with Section 6.4 of the Profit Sharing Plan; and

 

 

(ii)

The Excess Profit Sharing Compensation for a Plan Year is Compensation as
defined in the first Paragraph of Section 3.6 of the Profit Sharing Plan to the
extent such compensation exceeds the limitation on Compensation in Sections 6.3
and 6.4 of the Profit Sharing Plan; and

 

(B)

The amount, if any, that would have been prevented from being allocated to the
account of the participant in the Profit Sharing Plan for the Plan Year with
respect to Compensation below the limitation on Compensation in Sections 6.3 and
6.4 of the Profit Sharing Plan solely as a result of the dollar limitation of
Section 415(c)(1)(A) of the Code as set forth in Section 7.6(A) of the Profit
Sharing Plan if the participant had made the maximum Deductible Employee
Contribution permitted for the participant by the Profit Sharing Plan.

 

Notwithstanding anything to the contrary in this Paragraph 3, in no event shall
the amount of the Basic Benefit for a Plan Year under this Plan, when added to
the combined maximum amount of the Employer Contributions under the Profit
Sharing Plan, exceed the maximum amount, if any, established for such Plan Year
by the Plan Administrator.

 

Notwithstanding anything to the contrary in this Paragraph 3, if the Basic
Benefit of a participant for a Plan Year, computed pursuant to the formula as
described above that is applicable to that Plan Year, shall be less than $500,
such participant shall not be entitled to any benefit under this Plan for that
Plan Year.

 

 

 

- 2 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

4.           Plan Year Accounts. A separate Plan Year Account shall be
established and maintained for each participant with respect to each Plan Year
for which the participant is entitled to creditation of a Basic Benefit. The
Plan Administrator shall record the dollar amount of the Basic Benefit of a
participant for each Plan Year to a separate Plan Year Account for that
participant for that year.

 

As of February 28, 2001, all existing post-1986 Plan Year Accounts shall be
designated Plan Year A Accounts. Beginning with the 2001 Plan Year, awards shall
be allocated evenly between an A Account and a B Account for each participant.

 

5.           Pre-1987 Creditation of Interest. As of the last day of each Plan
Year, the Plan Administrator shall adjust the pre-1987 Plan Year Accounts of
each participant by crediting simple interest on the balance credited to each
such account as of the beginning of the Plan Year (after reduction of the
account balances to reflect the amount paid to participants during such Plan
Year) at the applicable rate, as follows:

 

(A)

Except as provided below in subparagraphs (B) and (C) of this Paragraph 5, the
applicable rate shall be the average of the broker call rates of A.G. Edwards &
Sons, Inc. as of the end of each month during the twelve-month period of the
Plan Year.

 

(B)

In the event a participant elects a lump-sum payment of the balance of a Plan
Year Account after June 30 of a Plan Year, the Plan Administrator shall adjust
the Plan Year Account by crediting simple interest on the balance credited to
such account for the partial year ending on the last day of the month as of
which such Account becomes payable at the average broker call rate of A.G.
Edwards & Sons, Inc. as of the end of each month during the period from the last
year-end date interest was credited until the end of the month preceding the
payment date.

 

(C)

The applicable rate for a participant who incurs a Termination of Employment
before the participant attains sixty (60) years of age, for the period beginning
on the January 1 of the calendar year in which such a Termination of Employment
occurred, shall be the lesser of:

 

 

(i)

The average of one-half of the broker call rates of A.G. Edwards & Sons, Inc. as
of the end of each month during the twelve-month period of the Plan Year, and

 

 

(ii)

The average of the Federal Reserve discount rates as of the end of each of such
twelve (12) months.

 

 

 

- 3 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

In the event such a terminated participant is rehired before the first
anniversary of his or her Termination of Employment, the applicable interest
rate shall be the average broker call rate determined as if the participant had
not incurred a Termination of Employment.

 

In the event such a terminated participant is rehired on or after the first
anniversary of his or her Termination of Employment, the lower interest rate
applicable to former employees as described above shall apply until the January
1 next following the date of reemployment of the participant, at which time the
average broker call rate applicable to active employees shall again become
applicable.

 

6.           Plan Year Account Return Options – Post 1986. On and after June 1,
2000, participants may base the return of a post-1986 Plan Year Account on the
performance of one or a combination of securities (the “Funds”) designated from
time to time by the Plan Administrator. Participants will have no ownership
interest in the Funds, but their Plan Year Account balance shall increase or
decrease based on the performance of the designated Fund(s). The Funds’
performance will be determined by industry acceptable performance measurement
standards as determined by the Plan Administrator. Effective December 26, 2001,
the broker call rate is eliminated as a basis for determining the return for any
unvested Plan Year Account. The Plan Administrator in its sole discretion may
from time to time add or delete Funds or other return options from the list of
Funds or other return options which participants may base the return for a Plan
Year Account

 

From time to time, at such times and upon such effective dates as the Plan
Administrator may determine, participants may change the Fund(s) they have
designated by notifying the Plan Administrator or its designee in such manner as
determined by the Plan Administrator.

 

For Plan Year Accounts vested prior to December 26, 2001, for participants who
choose not to base the return of a Plan Year Account on the performance of a
Fund(s), the Plan Year Account will be credited interest monthly at the average
of the A.G. Edwards & Sons, Inc. broker call rates determined as of the 30-day
period ending in the previous month for which data is available. For
participants choosing to base the return of a Plan Year Account previously based
on broker call rates on the performance of a Fund(s), the Plan Year Account will
be credited interest at the previous month’s average of the A.G. Edwards & Sons,
Inc. broker call rates through the effective date of the transfer from the
broker call rate method. No Plan Year Account Balance may be transferred from a
Fund(s) to the broker call rate method. No Plan Year Account can have its return
based on both the broker call rate and a Fund(s).

 

Effective with Plan Year 2001 awards, the return on all new Plan Year Accounts
must be based on the performance of a Fund(s). The broker call rate method will
no longer be a return measurement option. The return on new Plan Year Accounts
initially will be based on the performance of the Fund(s) designated for the
Plan Year Accounts of the participant for the immediately preceding Plan Year,
if applicable. After the new Plan Year Account is initially directed to a
Fund(s), the participant may change the Fund(s) on which the performance of the
Plan Year Account is based, independent of other Plan Year Accounts.



 

- 4 -



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

Participants who do not designate a return option for Plan Year Accounts will
have the return on their Plan Year Accounts determined by a default Fund as
determined by the Plan Administrator.

 

7.           Fees Charged to Plan Year Accounts. On and after January 1, 2001,
all Plan Year Accounts based on the return of a Fund(s) will be charged an
annual administration fee in the manner determined by the Plan Administrator,
but in no event will the administration fee exceed 25 basis points of the Plan
Year Account’s ending quarterly balance. The administration fee shall be based
on the value of the Plan Year Account(s) at the end of the quarter and charged
after the end of the quarter (retroactively), not in advance. The administration
fee will apply if the return on the Plan Year Account(s) at any time during the
quarter was based on a Fund(s). The Plan Administrator in its sole discretion
shall determine which Fund(s) the administration fee will apply to.

 

8.           Vesting Provisions for A Accounts. The amount from time to time
credited to each respective Plan Year A Account of a participant maintained for
a Plan Year after 1986 shall vest at the rate for each year of service following
the Plan Year for which the Basic Benefit was credited to that account of the
participant, determined by the following schedule:

 

 

Years of Service

Vested Percentage

 

 

Less than 6

0%

 

6

100%

 

The vested percentage of each separate Plan Year Account shall be determined
independently of the vested percentage of any other Plan Year Account of that
participant.

 

Years of Service. A year of service for purposes of this Paragraph means any
calendar year during which the participant is employed continuously by the
Company. An approved leave of absence for medical reasons shall be treated as a
period of continuous employment for vesting. Any other leave of absence shall
not count as a period of continuous employment for vesting, but commencing such
a leave shall not cause a Termination of Employment. A participant shall receive
no vesting credit for a calendar year unless the participant is employed
continuously by the Company throughout such year.

 

 

 

- 5 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

Years of service completed prior to the Termination of Employment of a
re-employed former participant shall be disregarded completely after the
participant is rehired unless the participant is re-employed by the Company no
later than the first anniversary of the Termination of Employment of the
participant. In the event such a participant is re-employed on or before the
first anniversary of his or her Termination of Employment, years of service
completed before and after the Termination of Employment shall be aggregated for
purposes of determining the vested percentage credited to the respective Plan
Year A Accounts of the participant, regardless of whether the participant
engages in competition with the Company during such a period of severance.

 

Forfeiture for Early Termination of Employment. Effective on and after March 1,
2001, in the event of Termination of Employment of a participant, for reasons
other than death or disability, before the participant attains fifty-five (55)
years of age, and before the combination of full years of age plus full years of
service of the participant exceeds 70, the unvested portion of the respective
Plan Year A Account balances of such a participant shall be forfeited at the
time of such a Termination of Employment of the participant. In the event the
participant is rehired by the Company on or before the first anniversary of such
a Termination of Employment, no portion of the Plan Year A Account balances
shall be forfeited or become payable to the participant on account of such a
Termination of Employment and the previously forfeited Plan Year A Account
balances of the participant shall be restored and distributed to the participant
as determined under the remaining provisions of this Plan (including the
provision mentioned previously in this Paragraph that only complete continuous
years of employment are credited for increased vesting).

 

Extended Vesting - Early Retirement. Effective on and after March 1, 2001, upon
Termination of Employment of a participant after the participant attains age
fifty-five (55); or after the combination of full years of age plus full years
of service of the participant exceeds 70, but before the participant attains
sixty-five (65) years of age (“early retirement”), the respective Plan Year A
Account balances of a participant that are not fully vested at the time the
participant takes early retirement shall continue to vest as provided above,
except that the time after early retirement during which the participant does
not engage in competition, as defined in Article X of the Profit Sharing Plan,
shall be treated as continued employment of the participant with the Company
solely for purposes of vesting.

 

In the event a participant who takes early retirement shall subsequently engage
in competition, as defined in Article X of the Profit Sharing Plan, each Plan
Year A Account balance of the participant that is not fully vested at the time
the participant first so engages in competition shall be forfeited, unless the
participant is rehired by the Company on or before the first anniversary of his
or her early retirement date.

 

 

 

- 6 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

Accelerated Vesting at Normal Retirement.   For each respective Plan Year A
Account of a participant maintained for a Plan Year before 1995, upon
Termination of Employment of the participant on or after the participant attains
sixty-five (65) years of age, the full amount credited to the Plan Year A
Account of the participant as of the last day of the calendar year during which
such Termination of Employment occurred shall become fully vested regardless of
the number of years of service of the participant at such time, and shall be
paid at such time or times as provided below.

 

For each respective Plan Year A Account of a participant maintained for a Plan
Year after 1994, upon the Termination of Employment of the participant on or
after the participant attains sixty-five (65) years of age, the respective Plan
Year A Account balances of the participant that are not fully vested at the time
the participant so retires shall become fully vested at the earlier of the time
such accounts vest in accordance with the above six-year schedule, or the first
anniversary of the date of such a Termination of Employment. In the event a
participant who so retires shall subsequently engage in competition, as defined
in Article X of the Profit Sharing Plan, each Plan Year A Account balance of the
participant that is not fully vested at the time the participant first so
engages in competition shall be forfeited, unless the participant is rehired by
the Company on or before the first anniversary of his or her retirement date.
The balance credited to each respective Plan Year A Account of a participant
that becomes fully vested after the participant so retires shall (so long as the
participant is not rehired) be paid at such time or times as provided below as
if the participant had incurred a Termination of Employment on the day which
each such account becomes fully vested.

 

 

9.

Vesting Provisions for B Accounts.

 

Forfeiture for Early Termination of Employment. In the event of Termination of
Employment of a participant, for reasons other than death or disability, before
the participant attains fifty-five (55) years of age, and before the combination
of full years of age plus full years of service of the participant exceeds 70,
the unvested portion of the respective B Account balance of such a participant
shall be forfeited at the time of such a Termination of Employment of the
participant. In the event the participant is rehired by the Company on or before
the first anniversary of such a Termination of Employment, no portion of the B
Account balance shall be forfeited on account of such a Termination of
Employment and the previously forfeited B Account balance of the participant
shall be restored and paid to the participant as determined under the remaining
provisions of this Plan.

 

Vesting after Retirement. Upon Termination of Employment of a participant after
the participant attains age fifty-five (55); or after the combination of full
years of age plus full years of service of the participant exceeds 70, the
balance remaining in the B Account at the end of each anniversary of the
participant’s Termination of Employment shall vest over a six year period, as
follows:

 

 

1st anniversary – 17%

4th anniversary – 67%

 

 

2nd anniversary –33%

5th anniversary – 83%

 

 

3rd anniversary – 50%

6th anniversary – 100%



 

 

- 7 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

Vesting of the B Account shall be suspended in the event such a retired
participant is rehired by the Company. All amounts allocated to the B Account of
the participant shall vest as described above upon the subsequent Termination of
Employment of the participant, as if the participant had retired for the first
time.

 

In the event a participant who so retires subsequently engages in competition,
as defined in Article X of the Profit Sharing Plan, the B Account balance of the
participant that is not fully vested at the time the participant first so
engages in competition shall be forfeited, unless the participant is rehired by
the Company on or before the first anniversary of his or her early retirement
date.

 

The following provision is effective December 26, 2001

 

Accelerated Vesting at Normal Retirement. Upon Termination of Employment of the
participant on or after the participant attains sixty-five (65) years of age,
the full amount credited to the B Account of the participant shall become fully
vested upon the first anniversary of such Termination of Employment regardless
of the number of years of service of the participant at such time. In the event
a participant who so retires shall subsequently engage in competition, as
defined in Article X of the Profit Sharing Plan, the B Account balance of the
participant that is not fully vested at the time the participant first so
engages in competition shall be forfeited, unless the participant is rehired by
the Company on or before the first anniversary of his or her retirement date.
The balance credited to the B Account of a participant that becomes fully vested
after the participant so retires shall (so long as the participant is not
rehired) be paid as such time or times provided below as if the participant had
incurred a Termination of Employment on the day the B Account becomes fully
vested.

 

 

10.

Vesting Provisions For All Plan Year Accounts.

 

Forfeiture for Cause. Notwithstanding anything to the contrary in the Plan, the
entire balance credited to all respective Plan Year Accounts of a participant
that are not fully vested shall be forfeited at the time of Termination of
Employment in the event the participant is Terminated for Aggravated Cause, as
defined in Article III of the Profit Sharing Plan.

 

 

 

- 8 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

Full Vesting for Disability. Upon the Termination of Employment of a participant
on account of Total Disability (as defined in Article III of the Profit Sharing
Plan), the full amount credited to all of the Accounts of the participant as of
the last day of the calendar year during which such a Termination of Employment
occurred shall become fully vested regardless of the number of years of service
of the participant at such time, and shall be paid at such time or times as
provided below.

 

Full Vesting at Death. In the event of the death of a participant, the entire
balance credited to all of the Accounts of the participant that are not
forfeited on account of an event, such as Termination of Employment or engaging
in competition, that occurred prior to death, whether or not vested in
accordance with Paragraphs 8 and 9, shall be fully vested.

 

Full Vesting at Change in Control. Notwithstanding the provisions prescribed in
the preceding Paragraphs governing the time of vesting, the balance credited to
all Plan Year Accounts of each participant shall become fully vested and
nonforfeitable immediately upon a Change in Control and shall be paid to the
participant in a single lump sum as soon as administratively feasible after the
Change in Control occurs.

 

For purposes of this Paragraph, “Change in Control” means the occurrence of any
of the following events without the prior approval of the Board of Directors:
(a) a merger, consolidation or reorganization of the Company in which the
Company does not survive as an independent entity; (b) a sale of all or
substantially all of the assets of the Company; (c) the first purchase of shares
of Common Stock of the Company pursuant to a tender or exchange offer for more
than 20% of the Company’s outstanding shares of Common Stock; or (d) any change
in control of a nature that, in the opinion of the Board of Directors, would be
required to be reported under the federal securities laws; provided that such a
change in control shall be deemed to have occurred if (i) any person is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 40% or more of the combined voting power of the Company’s
then outstanding securities; or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company cease for any reason to constitute a majority thereof
unless the election of any director, who was not a director at the beginning of
the period, was approved by a vote of at least 70% of the directors then still
in office who were directors at the beginning of the period.

 

 

11.

Payment of A Accounts.

 

Normal Time of Payment. Benefits payable under this Plan attributable to a Plan
Year A Account that is vested at the time the participant incurs a Termination
of Employment generally shall become payable after the end of the Plan Year in
which the participant incurs a Termination of Employment; provided that benefits
for a Plan Year after 1994 of a participant who incurs a Termination of
Employment after attaining sixty-five (65) years of age shall become payable one
(1) year after the Termination of Employment. Subject to the deferral election
provisions below, such benefits shall be paid to the participant in one lump-sum
payment as soon as practical after such time.

 

 

- 9 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

Effective on and after March 1, 2001, upon Termination of Employment of a
participant after the participant attains age fifty-five (55); or after the
combination of full years of age plus full years of service of the participant
exceeds 70, but before the participant attains sixty-five (65) years of age
(“early retirement”), the balance credited to a Plan Year A Account of the
participant that becomes fully vested after the participant takes early
retirement shall (so long as the participant is not rehired) be paid at such
time or times as if the participant had incurred a Termination of Employment on
the day on which each such account becomes fully vested.

 

Notwithstanding the above, benefits payable under this Plan attributable to a
Plan Year A Account of a participant maintained for a Plan Year after 1986 that
was fully vested on August 20, 1999, shall be payable at such time or times as
determined in accordance with the terms of this Plan (including elective
deferred payment date rules) as in effect before the adoption of the 1999
Restatement.

 

Accelerated Lump Sum Payment. A participant may elect to receive a lump sum
distribution of the benefits payable under this Plan attributable to a Plan Year
A Account that is vested. If such an election is made in the first six (6)
months of the Plan Year, the Plan Year Account shall become payable after the
end of the Plan Year in which the participant made the election. If such an
election is made in the last six (6) months of the Plan Year, the Plan Year
Account shall become payable after the end of the sixth full calendar month
beginning after the participant made the election. An election to receive an
accelerated lump sum payment of a Plan Year A Account balance shall be
irrevocable.

 

Installment Payments. A participant may elect installment payments of the
balances credited to his or her respective Plan Year A Accounts in lieu of a
normal lump-sum distribution, subject to the following:

 

(A)

A participant may elect to receive five (5) annual installment payments of the
balance of a Plan Year A Account, with the first payment payable at the time a
normal lump-sum distribution of such balance would have been paid but for such
election, and each of the next four (4) annual installment payments payable as
of the next four (4) anniversaries of such date; except that in the case of a
participant who has attained sixty-five (65) years of age whose benefit is
payable one (1) year after Termination of Employment, the first payment shall be
payable after the end of the second Plan Year after Termination of Employment,
and each of the next four (4) annual installment payments payable after the end
of the next four Plan Years; and

 

 

- 10 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

(B)

The first installment payment shall equal one-fifth (1/5) of the balance of such
Plan Year A Account payable to the participant as of the normal payment date,
the second installment payment shall equal one-fourth (1/4) of the remaining
balance of such account as of the last day of the Plan Year immediately
preceding the payment, the third installment payment shall equal one-third (1/3)
of the remaining balance of such account as of the last day of the Plan Year
immediately preceding the payment, the fourth installment payment shall equal
one-half (1/2) of the remaining balance of such account as of the last day of
the Plan Year immediately preceding the payment, and the fifth installment
payment shall equal the entire remaining balance of such account as of the last
day of the Plan Year immediately preceding the payment.

 

General Deferral Election. Effective March 1, 2001, a participant may elect to
defer payment of a Plan Year A Account balance in a lump sum payment to the end
of the first, second, third, fourth, or fifth year following the year in which
the participant incurs a Termination of Employment. Such an election shall be
made within (60) days after Termination of Employment but no later than December
31 of the year in which the participant incurs a Termination of Employment.

 

Age 65 Deferral Election. A participant who has attained sixty-five (65) years
of age may elect to defer payment of a Plan Year A Account in one lump sum until
after the end of the first, second, third, fourth or fifth year following the
year in which the participant Retires, regardless of any previous election with
respect to such Plan Year Account. Effective March 1, 2001, such an election
shall be made no later than six (6) months before the day the Plan Year Account
first becomes payable without regard to any election. For purposes of this
Paragraph, “Retire” means the Termination of Employment of a participant after
the participant attains sixty-five (65) years of age.

 

Election Procedures. Effective March 1, 2001, except as otherwise explicitly
provided in this Paragraph, an election made pursuant to this Paragraph shall be
made within sixty (60) days after termination or retirement but no later than
December 31 in the year of termination or retirement; except that in the case of
a participant who has attained age sixty-five (65) years of age electing
installment payments, such an election shall be made no later than six (6)
months before the day the Plan Year Account first becomes payable without regard
to any election. An election to receive installment payments or to defer a
benefit pursuant to this Paragraph must be delivered to the Plan Administrator
at such time and in such form and manner as is acceptable to the Plan
Administrator. An election shall be irrevocable after the deadline for making
such election. A participant may elect a payment with respect to each Plan Year
A Account independently of any other Plan Year A Account.

 



 

- 11 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

Payments scheduled to be made after the end of a Plan Year shall be made as soon
as administratively practicable after the end of the year.

 

 

12.

Payment of B Accounts.

 

Normal Time of Payment. The vested portion of the B Account shall become payable
on the date such portion becomes vested in accordance with Paragraph 9 or 10,
whichever is applicable, and shall be paid in a lump sum payment as soon as
administratively feasible after such time.

 

Deferral Election. A participant may elect to defer payment of the vested
amount, which otherwise would be paid each year at the time of vesting, to the
following annual payment date. On the following annual payment date, the
cumulative deferral (the current year vested portion and any previous year
deferred payments) may be deferred to the following annual payment date.
However, the Plan Year B Account will become payable when such account becomes
fully vested, with no further elective deferrals after that time.

 

Except as otherwise explicitly provided in this Paragraph, an election made
pursuant to this Paragraph shall be made no later than sixty (60) days before
the amount would otherwise become payable; except in the case of a participant
who has attained age sixty-five (65) years of age, such an election shall be
made no later than six (6) months before the day the B Account first becomes
payable (as explained below).

 

Effective December 26, 2001

 

Lump Sum Payment. A participant who has attained sixty-five (65) years of age
may elect to defer payment of the B Account in one lump sum until after the end
of the first second, third, fourth or fifth year following the year in which the
participant Retires. Such election shall be made no later than six (6) months
before the day the B Account first becomes payable. For purposes of this
Paragraph, "Retire" means the Termination of Employment of a participant after
the participant attains sixty-five (65) years of age.

 

Installment Payments. A participant who has attained sixty-five (65) years of
age may elect installment payments credited to his or her respective B Account
in lieu of a normal lump-sum distribution, subject to the following:

 

 

 

- 12 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

(A)

The first payment shall be payable after the end of the second Plan Year after
Termination of Employment, and each of the next four (4) annual installment
payments payable after the end of the next four Plan Years.

 

(B)

The first installment payment shall equal one-fifth (1/5) of the balance of such
B Account payable to the participant as of the normal payment date, the second
installment shall equal one-fourth (1/4) of the remaining balance of such
account as of the last day of the Plan Year immediately preceding the payment,
the third installment payment shall equal one-third (1/3) of the remaining
balance of such account as of the last day of the Plan Year immediately
preceding the payment, the fourth installment payment shall equal one-half (1/2)
of the remaining balance of such account as of the last day of the Plan Year
immediately preceding the payment, and the fifth installment payment shall equal
the entire remaining balance of such account as of the last day of the Plan Year
immediately preceding the payment.

 

Such election shall be made no later than six (6) months before the day the B
Account first becomes payable.

 

An election to receive installment payments or to defer a payment pursuant to
this Paragraph must be delivered to the Plan Administrator at such time and in
such form and manner as is acceptable to the Plan Administrator. An election
shall be irrevocable after the deadline for making such election.

 

13.        Payment Upon Change in Control. Notwithstanding the provisions
prescribed in the preceding Paragraphs governing the time of payment, the
balance credited to all Plan Year Accounts of each participant be paid to the
participant in a single lump sum as soon as administratively feasible after the
Change in Control, as defined in Paragraph 10, occurs.

 

14.        Payment Upon Death. In the event of the death of a participant, the
entire balance credited to all Accounts of the participant at the time of the
death of the participant shall be paid to the beneficiary in a single lump sum
as soon as administratively practical after the death of the participant, or in
five (5) annual installment payments (each in the amount described in
subparagraph (B) of Paragraph 11), as determined by the Plan Administrator in
its sole discretion.

 

Each participant may designate any person or persons, including a trust
(concurrently, contingently, or successively) to whom his benefits under this
Plan are to be paid if the participant dies before receipt of all such benefits.
A beneficiary designation shall be effective only if made in writing in a form
suitable to the Plan Administrator and filed with the Plan Administrator by the
participant. Each participant may change a beneficiary designation from time to
time. If a participant shall fail to designate a beneficiary pursuant to this
Plan, the beneficiary under this Plan shall be the beneficiary of such
participant determined pursuant to the Profit Sharing Plan.

 

 

- 13 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

15.        Severance Plan Override. Notwithstanding the provisions prescribed in
the preceding Paragraphs, the provisions governing amounts credited to Accounts
of Participants may be modified, as determined by the Plan Administrator, to
conform to the terms, conditions and provisions of the A.G. Edwards, Inc.
Severance Benefit Plan, including any Appendix thereto.

 

16.        Amendment or Discontinuance. A.G. Edwards, Inc. reserves the right to
amend, alter or discontinue this Plan at any time, provided that no such
amendment, alteration or discontinuance may cause any forfeiture or diminution
of the rights and benefits under this Plan in which a participant shall have
become vested on or before the date of such amendment, alteration or
discontinuance. Such action may be taken by an instrument in writing signed by
the President of A.G. Edwards, Inc. or by any other officer or committee who has
been duly authorized by the Board of Directors of A.G. Edwards, Inc.

 

17.        Plan Administrator. The Plan Administrator of this Plan shall be the
Plan Administrator appointed under the Profit Sharing Plan, and shall have all
of the authority, rights and duties to administer this Plan as is assigned to
the Plan Administrator to administer the Profit Sharing Plan.

 

18.        Unfunded. Benefits payable under this Plan shall be paid by the
respective employer of each participant out of its general assets. A participant
shall have no rights with respect to benefits under this Plan other than the
unsecured right to receive payments from the Company as provided herein. The
Company shall not be obligated to set aside, earmark or escrow any funds or
other assets to satisfy its obligations hereunder. Any benefit payable hereunder
shall not be represented by a note or any evidence of indebtedness other than
the promises contained in this Plan. No benefit or any part thereof which shall
be payable hereunder shall be subject in any manner to anticipation, alienation,
transfer, sale, assignment, pledge, encumbrance, garnishment, attachment,
execution, or the claims of creditors of any person having an interest
hereunder, nor be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of such person.

 

19.        Definitions and Rules of Construction. The terms and provisions of
this Plan shall be construed as defined in, and in accordance with the meaning
under, the Profit Sharing Plan. Reference to a particular section or article of
the Profit Sharing Plan shall refer to the section or article of such Plan as in
effect on the date of adoption of this Plan or any comparable section or
sections, or article or articles of any future plan document that amends,
supplements or supersedes said section.

 

 

- 14 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

20.        Official Actions. Any action required to be taken by the Board of
Directors of A.G. Edwards, Inc. pursuant to this Plan may be performed by any
person or persons, including a committee, to which the Board of Directors of
A.G. Edwards, Inc. delegates the authority to take actions of that kind.
Whenever under the terms of this Plan a corporation is permitted or required to
take some action, such action may be taken by an officer of the corporation who
has been duly authorized by the Board of Directors of such corporation to take
actions of that kind, and if no such authorization is given by the Board, by the
President of such corporation.

 

21.        Tax Withholding. The Company will withhold any amount otherwise
payable under this Plan as necessary to enable it to remit to the appropriate
government entity or entities on behalf of the Employee the amount required to
be withheld from wages with respect to benefits under this Plan.

 

 

IN WITNESS WHEREOF, A.G. Edwards, Inc. has adopted the foregoing amendment this
27th day of August,           2002.

 

 

 

A.G. EDWARDS, INC.

 

 

 

 

By:

/s/ Robert L. Bagby      

 

 

Title:

Chairman                      

ATTEST:

 

/s/ Douglas L. Kelly

 

 

 

- 15 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

FIRST AMENDMENT

A.G. EDWARDS, INC.

EXCESS PROFIT SHARING

DEFERRED COMPENSATION PLAN

2002 RESTATEMENT

 

 

The A.G. Edwards, Inc. Excess Profit Sharing Deferred Compensation Plan (the
“Plan”) originally effective beginning with the 1983 calendar year. The Plan was
amended and restated as of January 1, 1987, January 1, 1994, January 1, 1995,
August 20, 1999, and February 22, 2001. As of February 28, 2001, all existing
post 1986 Plan Year Accounts were designated Plan Year A Accounts. Beginning
with the 2001 Plan Year, awards are allocated evenly between an A Account and a
B Account. Amounts allocated to B Accounts are subject to different vesting and
payment provisions, as set forth in this restated instrument.

 

A.G. Edwards, Inc., now wishes to amend the Plan allow the Plan Administrator to
impose transfer restrictions on return options and to provide accelerate vesting
and of benefits for certain Participants in conjunction with the sale of CPI
Qualified Plan Consultants, Inc. by A.G. Edwards, Inc.

 

NOW THEREFORE, the Plan is hereby amended as follows:

 

 

1.

Effective February 20, 2004, the following paragraph is added as the last
paragraph of existing paragraph 7:

 

The Plan Administrator may from time to time impose transfer restrictions as to
how often a participant may change his or her designation of a return option.
The Plan Administrator may from time to time impose a redemption fee to be
charged to a participant’s Account or Accounts for violation of such transfer
restrictions or may take other actions including blocking or reversing
transactions to enforce such restrictions.

 

 

2.

Effective March 15, 2004, an additional paragraph is added to paragraph 10 as
follows:

 

Accelerated Vesting Upon Sale of CPI. Upon the Termination of Employment of a
Participant on the account of the sale of CPI Qualified Plan Consultants, Inc.
by A.G. Edwards, Inc., the full amount credited to all the Accounts of the
participant at the time of Termination of Employment shall become fully vested
regardless of the number of years of service of the participant at such time,
and shall be paid at such time or times as provided below.

 

 

- 16 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

IN WITNESS WHEREOF, the undersigned as Secretary of A.G. Edwards, Inc. hereby
certifies that this First Amendment was duly adopted by A.G. Edwards, Inc.

 

 

 

By:

/s/ Douglas L. Kelly                

 

 

 

Title:

Corporate Secretary                  

 

 

 

- 17 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 



SECOND AMENDMENT

A.G. EDWARDS, INC.

EXCESS PROFIT SHARING

DEFERRED COMPENSATION PLAN

2002 RESTATEMENT

 

 

The A.G. Edwards, Inc. Excess Profit Sharing Deferred Compensation Plan (the
“Plan”) was originally effective beginning with the 1983 calendar year. The Plan
has been amended from time to time, most recently in the form of a restated plan
document dated August 22, 2002 (the “2002 Restatement”) and a First Amendment to
such Restatement.

 

A.G. Edwards, Inc. now wishes to amend the Plan.

 

NOW THEREFORE, the Plan is hereby amended as follows:

 

 

1.

The first paragraph of existing Paragraph 6 is restated as follows:

 

Plan Year Account Return Options – Post 1986. On and after June 1, 2000,
participants may base the return of a post-1986 Plan Year Account on the
performance of one or a combination of securities (the “Funds”) designated from
time to time by the Investment Committee. Participants will have no ownership
interest in the Funds, but their Plan Year Account balance shall increase or
decrease based on the performance of the designated Fund(s). The Funds’
performance will be determined by industry acceptable performance measurement
standards as determined by the Investment Committee. Effective December 26,
2001, the broker call rate is eliminated as a basis for determining the return
for any unvested Plan Year Account.

 

The Investment Committee in its sole discretion may from time to time add or
delete Funds or other return options from the list of Funds or other return
options which participants may base the return for a Plan Year Account.

 

2.           The following paragraph is added as the second to last paragraph of
existing Paragraph 9:

 

Vesting After Age 65. The full amount credited to the B Account of the
participant shall become fully vested on December 31 of the year in which the
participant attains sixty-five (65) years of age and all subsequent amounts
credited to the B Account of the participant shall vest on December 31 of the
year awarded in which the amount is credited to the B Account.

 

 

- 18 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

 

3.

The last paragraph of Paragraph 9 is restated as follows:

 

Accelerated Vesting at Normal Retirement. Upon the Termination of Employment of
the participant on or after the participant attains age sixty-five (65) years of
age, the unvested balance of the B Account of the participant shall become fully
vested upon the first anniversary of such Termination of Employment regardless
of the number of years of service of the participant at such time. In the event
a participant who so retires subsequently engages in competition, as defined in
Paragraph 23 of this Plan, the B Account balance of the participant that is not
fully vested at the time the participant first so engages in competition shall
be forfeited, unless the participant is rehired by the Company on or before the
first anniversary of his or her retirement date. The balance credited to the B
Account of a participant that becomes fully vested after the participant so
retires shall (so long as the participant is not rehired) be paid as such time
or times provided below as if the participant had incurred a Termination of
Employment on the day the B Account becomes fully vested.

 

4.           Change the heading of existing Paragraph 11 to read: Payment of A
Accounts -- Pre-1999 Plan Years.

 

 

5.

Add Paragraph 12 as follows and renumber remaining Paragraphs as applicable:

 

 

Payment of A Accounts – Post 1998 Plan Years.

 

Normal Time of Payment. Benefits payable under this Plan attributable to a Plan
Year A Account shall become payable upon vesting and paid as soon as
administratively practical after such time; provided that Benefits for a Plan
year of a participant who incurs a Termination of Employment after attaining
sixty-five (65) years of age shall become payable one (1) year after the
Termination of Employment. Subject to the deferral election provisions below,
such benefits shall be paid to the participant in one-lump sum payment as soon
as practical after such time.

 

Upon Termination of Employment of a participant after the participant attains
age fifty-five (55); or after the combination of full years of age plus full
years of service of the participant exceeds 70, but before the participant
attains sixty-five (65) years of age (“early retirement”), the balance credited
to a Plan Year A Account of the participant that becomes fully vested after the
participant takes early retirement shall (so long as the participant is not
rehired) become payable upon vesting and paid as soon as administratively
practical after such time.

 

 

- 19 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

General Deferral Election. A participant may elect to defer payment of a Plan
Year A Account balance in a lump sum payment for a period of at least five (5)
years from the normal time of payment. Such an election shall be made no later
than twelve (12) months before the normal time of payment. A participant may
again elect a further deferred payment date that is at least five years later
than the previously scheduled payment date. Such a subsequent election also
shall be made no later than twelve (12) months before the previously scheduled
payment date.

 

Election Procedures. An election to defer a benefit pursuant to this Paragraph
must be delivered to the Plan Administrator at such time and in such form and
manner as is acceptable to the Plan Administrator. An election shall be
irrevocable after the deadline for making such election. A participant may elect
a payment with respect to each Plan Year A Account independently of any other
Plan Year A Account.

 

A payment scheduled to be made after the end of a Plan Year shall be made as
soon as administratively practicable after the end of the year.

 

Notwithstanding any of the payment provisions noted in this Paragraph, a
participant will receive payment of all vested monies the earlier of 1) 5 years
following termination of employment; or 2) his or her scheduled fixed payment
date.

 

 

6.

Existing Paragraph 12 is restated as follows:

 

 

13.

Payment of B Accounts.

 

Normal Time of Payment. The vested portion of the B Account shall become payable
on the date such portion becomes vested in accordance with Paragraph 9 or 10,
whichever is applicable, and shall be paid in a lump sum payment as soon as
administratively practicable after such time.

 

 

 

- 20 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

 

Age 65 Deferral Election. Provided the participant is employed by the Company,
the participant may elect to defer payment of his or her B Account balance in a
lump sum payment for a period of at least five (5) years from the normal time of
payment. Such an election shall be made no later than twelve (12) months prior
to the normal time of payment.

 

Election Procedures. An election to defer pursuant to this Paragraph must be
delivered to the Plan Administrator at such time and in such form and manner as
is acceptable to the Plan Administrator. An election shall be irrevocable after
the deadline for making such election.

 

Notwithstanding any of the payment provisions noted in this Paragraph, a
participant will receive payment of all vested monies the earlier of 1) 5 years
following termination of employment; or 2) his or her scheduled fixed payment
date.

 

 

7.

The first paragraph of existing Paragraph 14 is restated as follows:

 

Payment Upon Death. In the event of the death of a participant, the entire
balance credited to all Accounts of the participant at the time of the death of
the participant shall be paid to the beneficiary in a single lump sum as soon as
administratively practical after the death of the participant as determined by
the Plan Administrator in its sole discretion.

 

 

8.

The following is added as the second paragraph to existing Paragraph 16:

 

The Plan Administrator may adopt policies and procedures necessary or advisable
to implement the Treasury Department’s temporary regulations relating to the
American Jobs Creation Act of 2004 (the “2004 Act”). The Executive Committee of
A.G. Edwards, Inc. may approve any Plan amendments necessary or advisable to
implement such temporary regulations of the 2004 Act.

 

 

9.

Add Paragraph 19 as follows:

 

Investment Committee. The Plan Administrator shall appoint an Investment
Committee to serve at its pleasure. The members of the Investment Committee may
be a corporation (including the Sponsor), one or more individuals or any
combination of the above. The Plan Administrator may change such appointments
from time to time provided that such changes are published to the

 

 

- 21 -

 



A.G. Edwards, Inc.

Excess Profit Sharing

Deferred Compensation Plan

2002 Restatement

 

 

 

extent of enabling interested parties to ascertain the person or persons
responsible for operating the Plan.

 

In the absence of such an appointment, the Compensation Committee of A.G.
Edwards & Sons, Inc. shall serve as the Investment Committee.

 

Any member serving on the Investment Committee may, but need not, be an
employee, and may, but need not, be a participant. Any member shall serve, in
the case of natural persons until his death, resignation or removal and in the
case of a corporation until its liquidation, resignation or removal. The
Compensation Committee of A.G. Edwards & Sons, Inc. in its sole discretion, may
remove any member of the Investment Committee at any time. A member serving on
the Investment Committee may resign by delivering a written resignation to the
Compensation Committee of A.G. Edwards & Sons, Inc.

 

All resolutions and other actions of the Investment Committee may be adopted and
effected by a majority of a quorum of the Investment Committee at the time of
such action. A quorum of the Investment Committee shall be comprised of no fewer
than fifty percent (50%) of the members then serving. An action of the
Investment Committee also shall be valid if concurred in by unanimous written
consent in lieu of a meeting. A member may participate in a meeting by means of
a conference telephone or similar communications equipment.

 

The Investment Committee may appoint one or more of its members to carry out any
particular duty or duties or to execute any and all documents. Any documents so
executed shall have the same effect as if executed by all such persons. Such
appointment shall be made by an instrument in writing that specifies which
duties and powers are so allocated and to whom each such duty or power is so
allocated.

 

IN WITNESS WHEREOF, the undersigned as Secretary of A.G. Edwards, Inc. hereby
certifies that this Second Amendment was duly adopted by A.G. Edwards, Inc.

 

 

By:

/s/ Douglas L. Kelly                

 

 

 

Title:

Corporate Secretary                  

 

 

 

 

- 22 -

 

 

 